Citation Nr: 0401797	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-05 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1952 
to September 1954.  The appellant is the veteran's surviving 
spouse.  The veteran died in August 1999.  The appellant's 
claim for service connection for the cause of death was 
received in January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Huntington, 
West Virginia, Regional Office (RO) that denied appellant's 
claim.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
instant claim was under appeal on the date of enactment of 
the VCAA the Board will apply the VCAA to this claim.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A(a) (2002); 38 
C.F.R. § 3.159 (c) (2003).  Further, while this matter has 
been pending, the United States Court of Appeals for Veterans 
Claims (Court) entered a decision in the case of Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In that 
case, the Court held that notice of the VCAA had to be prior 
to initial adjudication.  In this case, following development 
below, de novo consideration will be requested, as notice has 
now been provided.  This will be in attempt to prevent 
prejudice to the appellant.

Also, the veteran's service medical records were presumably 
destroyed in a fire at the National Personnel Records Center 
in 1973.  This fact imposes a heightened duty on VA to assist 
a claimant in developing a claim.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  

RO has obtained medical records from numerous medical 
providers in regard to the etiology of the deceased veteran's 
various disabilities, but these records do not begin until 
1975, which leaves a 20-year void immediately after the 
veteran's discharge from the military.  Given that service 
medical records are not available, and given that 
cardiovascular-renal disease/hypertension is a condition 
subject to presumptive service connection under 38 C.F.R. 
§ 3.309(a) (2003), the Board finds that appellant should be 
afforded more assistance in developing her claim.

The death certificate lists the cause of the veteran's death 
as cardiopulmonary collapse, due to or as a consequence of a 
stroke, due to or as a consequence of cardiac arrest, due to 
or as a consequence of aortic valve replacement.  In a cause 
of death claim, it is customary for VA to obtain the medical 
record of the final hospitalization, to determine whether any 
contributing cause of death could be service-connected, and 
to have the best evidence available to adjudicate the claim.  
However, the medical records for veteran's final 
hospitalization at "CAMC" Memorial Division, in Charleston, 
West Virginia, are not in the file.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the medical 
record of the veteran's final 
hospitalization at "CAMC" Memorial 
Division and associate that record with 
the claims file.  The appellant's 
assistance in obtaining these records 
should be solicited as needed.

2.  The RO should contact the appellant 
to ascertain whether any medical 
treatment was rendered to the veteran 
before military service and after 
military service, particularly between 
service separation in September 1954 
and the mid 1970s.  Such records would 
include any VA, private, and employer-
sponsored medical records that may be 
in appellant's possession, or for which 
appellant may be able to identify the 
custodian.  If so, attempts to obtain 
those records should be undertaken.  
The appellant's assistance in obtaining 
these records should be requested as 
needed.  Attempts to obtain those 
records should documented in the claims 
folder.

3.  Thereafter, RO should review the 
record to ascertain whether all notice 
and assistance has been provided 
pursuant to the VCAA, Pelegrini, supra, 
and other appropriate legal precedent.  
Thereafter, the RO should readjudicate 
the issue of service connection for 
cause of death on a de novo basis.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and her representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



